DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of:

Robert M. Buncher, DATE: September 27, 1989

Petitioner,

“ver Docket No. C-102

The Inspector General. DECISION CR 45

DECISION OF ADMINISTRATIVE LAW JUDGE
ON MOTION FOR SUMMARY DISPOSITION

On December 29, 1988, the Inspector General (the I.G.)
notified Petitioner that he was being excluded from
participation in Medicare and State health care programs
for five years.' The I.G. told Petitioner that he was
being excluded as a result of his conviction in a Florida
court of a criminal offense related to the delivery of an
item or service under Medicaid. Petitioner was advised
that exclusions from participation in Medicare and
Medicaid of individuals or entities convicted of such an
offense are mandated by section 1128(a)(1) of the Social
Security Act. The I.G. further advised Petitioner that
the law required that the minimum period of such an
exclusion be not less than five years.

Petitioner timely requested a hearing, and the case was
assigned to me for a hearing and a decision. The I.G.
moved for summary decision, and Petitioner opposed the

‘ "State health care program" is defined by

section 1128(h) of the Social Security Act to include any
State Plan approved under Title XIX of the Act (such as
Medicaid). I use the term "Medicaid" hereafter to
represent all State health care programs from which
Petitioner was excluded.
2

motion. I heard oral argument of the motion on September
13, 1989.

I have considered the parties' arguments, their fact
submissions, and applicable law. JI conclude that the
exclusions imposed and directed by the I.G. in this case
are mandated by law. Therefore, I enter summary
disposition in favor of the I.G.

ISSUE

The issue in this case is whether the exclusions imposed
and directed by the I.G. against Petitioner are mandated
by law.

FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. On December 28, 1987, Petitioner was charged with, two
felony offenses, pursuant to Florida law. I.G. Ex. 4.

2. Count I of the information filed against Petitioner
charged him with knowingly aiding or abetting in the
filing of false or unauthorized claims for services under
the Florida Medicaid program. I.G. Ex. 4.

3. On July 25, 1988, Petitioner entered a plea of nolo
contendere to Count I of the information filed against
him. I.G. Ex. 1.

4. Petitioner was convicted of a criminal offense
related to the delivery of an item or service under
Medicaid. I.G. Ex. 1, 4.

2 The parties' exhibits and memoranda will be

cited as follows:

I.G.'s Exhibit I.G. Ex. (number)
Petitioner's Exhibit P. Ex. (number)
Memorandum in Support I.G.'s Brief at (page)

of the Inspector
General's Motion for
Summary Disposition

Memorandum in Response P.'s Brief at (page)
to the Inspector

General's Motion for

Summary Disposition
5. Petitioner was convicted of a criminal offense within
the meaning of section 1128(i) of the Social Security
Act. Findings 1-3; Social Security Act, section 1128(i).

6. Petitioner was convicted of a criminal offense as
defined by section 1128(a)(1) of the Social Security Act.
Finding 4; Social Security Act, section 1128(a) (1).

7. The Secretary of Health and Human Services (the
Secretary) delegated to the I.G. the authority to
determine, impose, and direct exclusions pursuant to
section 1128 of the Social Security Act. 48 Fed. Reg.
21662 (May 13, 1983).

8. On February 28, 1989, the I.G. excluded Petitioner
from participating in the Medicare program and directed
that he be excluded from participating in Medicaid,
pursuant to section 1128(a)(1) of the Social Security
Act.

9. The exclusions imposed and directed against
Petitioner by the I.G. were for five years, the minimum
period required by law for exclusions imposed and
directed pursuant to section 1128(a)(1) of the Social
Security Act. Social Security Act, section
1128(c) (3) (B).

10. The exclusions imposed and directed against
Petitioner by the I,G. are mandated by law. Finding 4;
Social Security Act, sections 1128(a) (1); 1128(c) (3) (B).

ANALYSIS

There are no disputed material facts in tnis case.

The record establishes that Petitioner pleaded nolo
contendere in a Florida court to a single count of fraud
against the Florida Medicaid program. Based on this
conviction, the I.G. excluded Petitioner from
participating in Medicare and directed that he be
excluded from participating in Medicaid, for five years.

The I.G. contends that Petitioner was convicted of a
criminal offense related to the delivery of an item or
service under the Medicaid program. I.G.'s Brief at 5.
The I.G. argues that section 1128 of the Social Security
Act mandates that individuals convicted of such offenses
be excluded from participation in Medicare and Medicaid.
Id. Furthermore, according to the I.G., Petitioner was
excluded for the minimum period mandated by law, inasmuch
as section 1128(c)(3)(B) of the Social Security Act
4

requires that an individual convicted of an offense, as
defined by section 1128(a) (1), be excluded for at least
five years. Id.

Petitioner conceded at oral argument that he was
convicted of a criminal offense related to the delivery
of an item or service under the Medicaid program, as
defined by section 1128(a)(1) of the Social Security
Act.> Petitioner's principal argument is that the five
year exclusions imposed and directed against him are
unreasonable, given the particular facts of his case.
According to Petitioner, he should have a hearing and the
opportunity to establish the presence of mitigating
factors in his case. P.'s Brief at 3-5.

I disagree with Petitioner's contentions. The law not
only mandates exclusions for individuals convicted of
offenses related to the delivery of an item or service
under the Medicaid program, it requires that the term of
such exclusions be for at least five years. Social
Security Act, section 1128(c)(3)(B). The law does not
permit any exceptions to this rule, regardless of the
equities that may be present in particular cases.
Petitioner's unique circumstances are not relevant in
assessing the reasonableness of the five-year exclusions
imposed and directed against him.

Petitioner argues that to decide this case without an
evidentiary hearing as to the reasonableness of the
length of the exclusions imposed and directed against him
would contravene section 205(b) of the Social Security
Act which provides for de novo hearings to review certain
decisions by the Secretary. I agree that Petitioner's
hearing rights in this case are provided by section

3 In his brief, Petitioner argued that a nolo

contendere plea under Florida law was not a conviction,
but during oral argument in response to a question from
me, Petitioner conceded that he had been convicted of an
offense related to the delivery of an item or service
under the Medicaid program. In any event, a nolo
contendere plea is a conviction within the meaning of
section 1128(i) (3).

4 tf the I.G. had imposed and directed exclusions
against Petitioner for a period longer than five years,
then there would exist an issue as to the reasonableness
of that part of the exclusions which exceeded five years.
In that event, either side would be permitted to
introduce evidence as to the presence of aggravating or
mitigating factors.
5

205(b), and that this law requires ge novo hearings. But
the law does not require the administrative law judge to
admit and consider evidence which is not relevant to the
issues in a case. In this case, Petitioner offered
evidence to show that the five-year exclusions imposed
and directed against him are unreasonable. This evidence
is not relevant. I have provided Petitioner with an
opportunity to contest the issue which is relevant--that
is, whether Petitioner was convicted of an offense
related to the delivery of an item or service under the
Medicaid program.

Petitioner also contends that he should be permitted to
offer evidence concerning the reasonableness of the
exclusions in this case, in order to create a record for
judicial review of my decision.

I disagree with the Petitioner's contention. I have
concluded that evidence offered to show the
reasonableness of exclusions for less than five years is
not relevant, because the law mandates a minimum five
year period of exclusion. It is inappropriate for me to
admit irrelevant evidence on the possibility that a
reviewer might disagree with my assessment of the issues.
Were I to do so, there would be no boundaries on the
admissibility of evidence in an administrative hearing.

CONCLUSION

Based on the undisputed material facts and the law, I
conclude that the I.G.'s exclusions were mandated by law.
Therefore, I am entering a decision in favor of the I.c.
in this case. The five-year exclusions imposed and
directed against Petitioner are sustained.

/s/

Steven T. Kessel
Administrative Law Judge
